Third District Court of Appeal
                               State of Florida

                          Opinion filed May 19, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1001
                       Lower Tribunal No. 18-18586
                          ________________


                             Jaje One, LLC,
                                  Appellant,

                                     vs.

         Deutsche Bank National Trust Company, etc.,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Abby
Cynamon, Judge.

     The Bravo Law Firm, PLLC, and Jason Bravo; P.A. Bravo, P.A., and
Paul Alexander Bravo, for appellant.

     Blank Rome LLP, and Nicole R. Topper and Anthony R. Yanez (Fort
Lauderdale), for appellee.


Before LOGUE, HENDON, and BOKOR, JJ.

     PER CURIAM.
      Affirmed.   Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979) ("When there are issues of fact the appellant

necessarily asks the reviewing court to draw conclusions about the

evidence. Without a record of the trial proceedings, the appellate court can

not properly resolve the underlying factual issues so as to conclude that the

trial court's judgment is not supported by the evidence or by an alternative

theory.").




                                     2